Upon the application of appellant, Stuart Murray, it is ordered that there be added to the opinion heretofore filed the following: *Page 627 
That the appellant have leave to renew, before the district court, his motion for a new trial within 20 days after the going down of the remittitur herein, upon the usual eight days' notice, such motion to be made upon the original motion papers on file in said court and not upon any new grounds or new showing. This shall not affect respondents' right to costs in this court.